Exhibit 10.1
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 27, 2008, is by and among HOLLIDAY FENOGLIO
FOWLER, L.P., a Texas limited partnership (the “Company” or the “Borrower”), the
Lenders from time to time party thereto, and BANK OF AMERICA, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meaning assigned such term in the Credit Agreement (as defined
below).
RECITALS:
          A. The Company, the Lenders signatory thereto and the Administrative
Agent, are parties to an Amended and Restated Credit Agreement, dated as of
February 5, 2007, as amended by that certain First Amendment to Amended and
Restated Credit Agreement, dated as of October ___, 2007, pursuant to which the
Lenders agreed to provide certain financial accommodations to the Borrower on
the terms set forth therein (the “Credit Agreement”, and as amended by, and
together with, this Amendment, and as hereinafter amended, modified,
supplemented, extended or restated from time to time, the “Amended Agreement”).
          B. The parties hereto agree to amend the Credit Agreement as set forth
below.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:
     SECTION 1.01. Amendments to Section 1.01.
     (a) The definition of “Consolidated Fixed Charge Coverage Ratio” is hereby
amended by deleting in its entirety the phrase “(b) Consolidated Fixed Charges”
and replacing it with the phrase “(b) Consolidated Fixed Charges, less Quarterly
Tax Distributions, plus Consolidated Compliance Tax Distributions”.
     (b) The following definitions are hereby added in alphabetical order:
     “Consolidated Compliance Tax Distributions” means, for each applicable
fiscal quarter, the following: (i) as of the end of the first fiscal quarter of
any calendar year, the aggregate amount of Quarterly Tax Distributions made
during such calendar year as of the end of such fiscal quarter, plus (A) the sum
of Quarterly Tax Distributions made during the prior calendar year, (B) divided
by four, and (C) multiplied by three; (ii) as of the end of the second fiscal
quarter of any calendar year, the aggregate amount of Quarterly Tax
Distributions made during such calendar year as of the end of such fiscal
quarter, plus (A) the sum of Quarterly Tax Distributions made during the prior
calendar year, (B) divided by four, and (C) multiplied by two, (iii) as of the
end of the third fiscal quarter of any calendar year, the aggregate amount of
Quarterly Tax Distributions made during such calendar year as of the end of such
fiscal quarter, plus (A) the sum of Quarterly Tax Distributions

 



--------------------------------------------------------------------------------



 



made during the prior calendar year, (B) divided by four, and (C) multiplied by
one, and (iv) as of the end of the fourth fiscal quarter of any calendar year,
the aggregate amount of Quarterly Tax Distributions made during such calendar
year as of the end of such fiscal quarter.
     SECTION 1.02. Amendment to Section 6.01(a). Section 6.01(a) of the Credit
Agreement is hereby deleted in its entirety and is replaced with the following:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year thereafter of HFF and the Operating Companies, (i) a
consolidated and consolidating balance sheet of HFF as at the end of such fiscal
year, and the respective related consolidated and consolidating statements of
income or operations, shareholders’ equity and cash flows for such fiscal year
and (ii) a consolidated balance sheet for each of the Borrower and HFF
Securities as at the end of such fiscal year and the respective related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, (the balance sheet and related statement of Borrower
as described in this clause (ii) shall be set forth in comparative form to
Borrower’s figures for previous fiscal year), all in reasonable detail and
prepared in accordance with GAAP, such consolidated balance sheets and
statements to be audited and accompanied by a report and opinion of either Ernst
& Young and/or Sisterson & Co. LLP, or an independent certified public
accounting firm of nationally recognized standing or an independent certified
public accounting firm of regional recognized standing reasonably acceptable to
the Required Lenders, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.
     SECTION 1.03. Amendment to Section 6.01(b). Section 6.01(b) of the Credit
Agreement is hereby deleted in its entirety and is replaced with the following:
     (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
HFF and the Operating Companies, (i) a consolidated and consolidating balance
sheet of HFF as at the end of such fiscal quarter, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for such fiscal quarter and for the portion of such fiscal year then
ended and (ii) a consolidated balance sheet of the Borrower and HFF Securities
as at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of such fiscal year then ended (the balance sheet
and related consolidated statements of Borrower described in this clause
(ii) shall be set forth in comparative form to Borrower’s figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year), all in reasonable detail, such
consolidated balance sheets and statements to be

2



--------------------------------------------------------------------------------



 



certified by a Responsible Officer of HFF, the Borrower or HFF Securities, as
applicable, as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of HFF, the Borrower or HFF Securities on a
consolidated basis in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes.
     SECTION 1.04. Amendment to Section 6.01(c). Section 6.01(c) of the Credit
Agreement is hereby deleted in its entirety and is replaced with the following:
     (c) as soon as available, but in any event at least fifteen (15) days
before the end of each fiscal year of the Borrower, the Loan Parties’
preliminary annual business plan and budgets, including projected balance sheet,
income statement, cash flow statement and financial covenant calculations for
the next year prepared on a fiscal quarter basis; provided, however, that the
finalized projected financial information shall be delivered promptly upon
completion.
     SECTION 1.05. Representations and Warranties.
     The Company hereby represents and warrants to each Lender and the
Administrative Agent, on the Amendment Effective Date (as hereinafter defined in
Section 1.05 of this Amendment), as follows:
          (a) The representations and warranties set forth in Article V of the
Credit Agreement, and in each other Loan Document, are true and correct in all
material respects on and as of the date hereof and on and as of the Amendment
Effective Date with the same effect as if made on and as of the date hereof or
the Amendment Effective Date, as the case may be, except (i) to the extent such
representations and warranties expressly relate solely to an earlier date and
(ii) that for purposes hereof, the representations and warranties contained in
subsection (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Credit Agreement
Sections 6.01(a) and (b), respectively.
          (b) Each of the Company and the other Loan Parties is in compliance
with all terms and conditions of the Credit Agreement and the other Loan
Documents on its part to be observed and performed and no Default or Event of
Default has occurred and is continuing.
          (c) The execution, delivery and performance by the Company and the
other Loan Parties of this Amendment have been duly authorized by the Company
and the other Loan Parties.
          (d) This Amendment constitutes the legal, valid and binding obligation
of the Company and the other Loan Parties, enforceable against the Company and
the other Loan Parties in accordance with its terms.
          (e) The execution, delivery and performance by the Company and the
other Loan Parties of this Amendment do not and will not (i) contravene the
terms of any such Person’s Organization Documents; (ii) conflict with or result
in any breach or contravention of, or (except for the Liens created under the
Loan Documents) the creation of any Lien under or

3



--------------------------------------------------------------------------------



 



require any payment to be made under (A) any Contractual Obligation to which
such Person or such Person’s Affiliate is a party or affecting such Person or
the properties of such Person or any of its subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law.
     SECTION 1.06. Effectiveness. This Amendment shall become effective only
upon satisfaction of the following conditions precedent (the first date upon
which all such conditions have been satisfied being herein called the “Amendment
Effective Date”):
          (a) The Administrative Agent shall have received duly executed
counterparts of this Amendment which, when taken together, bear the authorized
signatures of the Company, each Subsidiary Guarantor, the Administrative Agent
and the Lenders.
          (b) The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of duly authorized officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each duly authorized
officer authorized to act on behalf of such Loan Party in connection with this
Amendment;
          (c) The Administrative Agent and the Lenders shall be satisfied that
the representations and warranties set forth in Section 1.05 of this Amendment
are (unless otherwise expressly provided in Section 1.05) true and correct on
and as of the Amendment Effective Date and that no Default or Event of Default
has occurred and is continuing on and as of the Amendment Effective Date.
          (d) There shall not be any action pending or any judgment, order or
decree in effect which, in the judgment of the Administrative Agent or the
Lenders, is likely to restrain, prevent or impose materially adverse conditions
upon the performance by the Company or any other Loan Party of its obligations
under the Credit Agreement or the other Loan Documents.
          (e) The Administrative Agent shall have received such other documents,
instruments, opinions and certificates relating to this Amendment as it shall
reasonably request and such other documents, instruments, opinions and
certificates that shall be reasonably satisfactory in form and substance to the
Administrative Agent and the Lenders. All corporate proceedings taken or to be
taken in connection with this Amendment and documents incidental thereto whether
or not referred to herein shall be reasonably satisfactory in form and substance
to the Administrative Agent and the Lenders.
     SECTION 1.07. Subsidiary Guarantor’s Reaffirmation. By its acknowledgement
below, each Subsidiary Guarantor hereby (i) consents to the terms of this
Amendment, (ii) acknowledges and reaffirms all of its obligations and
undertakings under the Guaranty Agreement and (iii) acknowledges and agrees that
the Guaranty Agreement is and shall remain in full force and effect in
accordance with the terms thereof.
     SECTION 1.08. Fees and Expenses. The Borrower shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment,
including, but not limited to, the reasonable fees and disbursements of counsel
to the Administrative Agent.

4



--------------------------------------------------------------------------------



 



     SECTION 1.09. Instrument Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.
     SECTION 1.10. Further Acts. Each of the parties to this Amendment agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Amendment.
     SECTION 1.11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 1.12. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
     SECTION 1.13. Severability. In case any provision in or obligation under
this Amendment or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
     SECTION 1.14. Integration. This Amendment represents the agreement of the
Company, each other Loan Party, the Administrative Agent and each of the Lenders
signatory hereto with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
     SECTION 1.15. Confirmation. Except as expressly amended by the terms
hereof, all of the terms of the Credit Agreement and the other Loan Documents
shall continue in full force and effect and are hereby ratified and confirmed in
all respects.
     SECTION 1.16. Loan Documents. Except as expressly set forth herein, the
amendments provided herein shall not by implication or otherwise limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Amended Agreement or any other
Loan Document, nor shall they constitute a waiver of any Event of Default other
than as specifically set forth herein, nor shall they alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Agreement or any other Loan Document. Each
of the amendments provided herein shall apply and be effective only with respect
to the provisions of the Amended Agreement specifically referred to by such
amendments. Except as expressly amended herein, the Amended Agreement and the
other Loan Documents shall continue in full force and effect in accordance with
the provisions thereof. As used in the Amended Agreement, the terms

5



--------------------------------------------------------------------------------



 



“Agreement”, “herein”, “hereinafter”, “hereunder”, “hereto” and words of similar
import shall mean, from and after the date hereof, the Amended Agreement.
[Signature Pages to Follow]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

                BORROWER:
 
            HOLLIDAY FENOGLIO FOWLER, L.P., a
Texas limited partnership
 
       
 
  By:   Holliday GP Corp., a Delaware corporation,
its general partner
 
       
 
  By:    
 
       
 
      John H. Pelusi, Jr., President

Second Amendment
Signature Page
S-1

 



--------------------------------------------------------------------------------



 



                BANK OF AMERICA, N.A., as
Administrative Agent and as Lender
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Second Amendment
Signature Page
S-2

 



--------------------------------------------------------------------------------



 



              ACKNOWLEDGED AND AGREED
by the undersigned Subsidiary Guarantors:
 
       
 
        HFF PARTNERSHIP HOLDINGS LLC, a
Delaware limited liability company
 
       
By:
             
 
  John H. Pelusi, Jr., Manager
 
       
 
        HOLLIDAY GP CORP.,
a Delaware corporation
 
       
By:
             
 
  John H. Pelusi, Jr., President
 
       
 
        HFF LP ACQUISITION LLC,
a Delaware limited liability company
 
        By:   HFF Holdings LLC, its sole member
 
           
By:
   
 
       
 
      John H. Pelusi, Jr., Managing Member

Second Amendment
Signature Page
S-3

 